DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	With further regard to the above limitations, the term “element” is used as a substitute for the word “means” as a nonce word or a generic placeholder for performing the claimed function.  The generic placeholder is modified by functional language, the placeholder generally being coupled to that functional language by the transition word “for”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “converging” and “diverging” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, lines 7-9 of the claim recite, “moving at least one of the mirrors in repeating movement cycles and thereby altering an optical path difference between the interferometer arms focusing the reference light downstream of the beam splitter”.  However, it is unclear how moving one of the mirrors in repeating movement cycles to alter an optical path difference between interferometer arms can also focus the reference light downstream of the beam splitter.  In the best understanding of the examiner, the reference light, as seen in Figure 1 of the instant application, continues to diverge after reflecting off of the movable retroreflector.  As a result, it is unclear how simply having the reference light reflect off of the movable retroreflector, as claimed, will cause the reference light to be focused downstream of the beam splitter.  How can the mirror, without additional optics, focus light that is already diverging or expanding?

Claim 10, however, does not inherit this rejection, as the addition of a converging element between the beam splitter and the reference light detector is sufficient to provide the claimed focusing of reference light downstream from the beam splitter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 02253103) in view of Gaucel et al (2013/0044327).  The examiner notes that the English translation of Yoshikawa relied upon throughout was obtained via Espacenet.
Regarding claim 1, Yoshikawa (Fig. 1) discloses an interferometer arrangement comprising an input for useful light from light source 22; a beam splitter 2; two mirrors 4, 6 establishing two interferometer arms; a drive (sliding mechanism 14 and linear motor 16) configured to move at least one of the mirrors to alter an optical path difference between the interferometer arms (see paragraph 0001 of the translation – “The movable mirror 6 is supported by a sliding mechanism 14, and the sliding mechanism 14 can move the movable mirror 6 by a linear motor 16 in a direction approaching the beam splitter 2 and in a direction away from the 
	Yoshikawa, however, fails to disclose two retroreflectors establishing the interferometer arms and a converging element between the beam splitter and the reference light detector for focusing the reference light beam from the beam splitter.
	Gaucel (Fig. 4) teaches a Fourier transform interferometer that uses both a useful beam (science beam 11) and a reference beam (metrology beam 41/42).  Here, after passing through the interferometer, light 41 output from a laser 45 is split by beam splitter 4, reflects off of retroreflectors 2 and 3, is recombined by a beam splitter 4 into metrology beam 42, and passes through a converting lens 48 prior to being detected at a secondary detection subsystem 49 (see paragraph 0061).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the flat mirrors of Yoshikawa with the retroreflectors taught by Gaucel, and to add a converging element to the device of Yoshikawa as per Gaucel prior to the reference light detector, the motivation being that the retroreflectors shown allow for functionality of the interferometer to work at higher angles of incidence than would be possible using flat mirrors, while the converging element taught by Gaucel ensures that the reference laser beam is focused on operable parts of the detector for better detection than would be possible if the reference beam were still diverging/expanding prior to detection as seen in Fig. 2 of Yoshikawa.
	As for claim 2, the combined device of Yoshikawa and Gaucel discloses that the reference light source is a reference laser (see paragraph 0001 of the Yoshikawa translation); that the first direction, second direction, and central propagation direction of the reference light at the 
	As for claim 3, the combination of Yoshikawa and Gaucel discloses the claimed invention as set forth above regarding claim 1.  Additionally, Yoshikawa discloses that the reference light reaching the beam splitter from the reference light source has at the beam splitter a minimum spread (see paragraph 0001 of the translation – “Reference numeral 52 denotes a concave lens or a convex lens that widens the spread angle of the laser beam from the laser 50”).  However, Yoshikawa fails to disclose that the MSP is ≥ 2 mrad.
	While no specific MSP is disclosed, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As a result, to achieve the desired minimum spread at the beam splitter, one having ordinary skill need only select the appropriate lens 52 to expand the light exiting from laser 50.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate lens in the combined device for the concave or convex lens that widens the spread angle of the laser beam from the reference 
	As for claim 4, in a continuation of the teachings of claim 3, Yoshikawa discloses that the interferometer arrangement further discloses a diverging element 52 for the reference light, this element being a diverging lens that is located between the reference light source and the beam splitter.  By selecting the proper lens as discussed above, the minimum spread, being established by a minimum divergence of the reference light, would lead to an MSP of ≥ 5 mrad.
As for claim 5, Yoshikawa discloses that the reference detector comprises a quadrant diode (see Fig. 2 and paragraph 001; the translation calls reference detector 62 a four-division photodiode).
	As for claim 6, the combination of Yoshikawa and Gaucel discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the beam splitter is configured to be tilted about two linearly independent axes by the actuators.  
	However, the examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this light, to meet the limitation of the claim, one of ordinary skill only need to move the actuators from the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the actuators in the combined device from the retroreflectors to the beam splitter, the motivation being that tilting the beam splitter rather than the retroreflectors will provide the desired lateral shear alteration, and would have the added benefit of simplifying operation of the device by adjusting only one optical element (the beam splitter) rather than multiple optical elements (such as the mirrors that make up the retroreflector as seen in Gaucel).
	As for claim 7, the combination of Yoshikawa and Gaucel discloses that one of the retroreflectors is configured to be displaced along two linearly independent directions by the actuators (as disclosed in the Yoshikawa translation, the signal is input to the unit 72 and output in the form of a vertical shift voltage and a horizontal shift voltage in the phase comparison processes to the power amplifiers 12a, 12b which control actuators 10a, 10b).
Regarding claim 8, Yoshikawa (Fig. 1) discloses a method for operating an interferometer arrangement, the method comprising splitting coherent reference light from a reference light source 50 (source 50 is a HeNe laser) at a beam splitter 2 between a first interferometer arm having a first mirror 4 and a second interferometer arm having a second mirror 6, superimposing the reference light from the two interferometer arms at the beam splitter and detecting the superimposed reference light at a reference light detector 62 (paragraph 0001 of the translation, starting at “To configure a control interferometer” discloses the tracing of light from the reference laser to a reference detector), moving at least one of the mirrors in repeating movement cycles and thereby altering an optical path difference between the interferometer arms 
Yoshikawa, however, fails to disclose two retroreflectors establishing the interferometer arms and focusing the reference light downstream of the beam splitter.
	Gaucel (Fig. 4) teaches a Fourier transform interferometer that uses both a useful beam (science beam 11) and a reference beam (metrology beam 41/42).  Here, after passing through the interferometer, light 41 output from a laser 45 is split by beam splitter 4, reflects off of retroreflectors 2 and 3, is recombined by a beam splitter 4 into metrology beam 42, and passes through a converting lens 48 prior to being detected at a secondary detection subsystem 49 (see paragraph 0061).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the flat mirrors of Yoshikawa with the retroreflectors taught by Gaucel, and to focus the reference light downstream of the beam splitter, the motivation being that substituting the flat mirrors for the retroreflectors of Gaucel allow for functionality of the interferometer to work at higher angles of incidence than would be 
	As for claim 9, Yoshikawa discloses that the phase differences are kept substantially constant with the repeated movement cycles (this is a result of the dynamic alignment discussed above regarding claim 8).
	As for claim 10, the combination of Yoshikawa and Gaucel discloses that the reference light is focused by a converging element between the beam splitter and the reference light detector (as set forth above regarding claim 8, lens 48 in Gaucel is a converging lens; see also paragraph 0061 of the reference), and the first direction, second direction, and central propagation direction of the reference light at the reference light detector are orthogonal with respect to one another (see Figs. 1 and 2 of Yoshikawa; the first and second directions on the detector are orthogonal with respect to one another as seen in Fig. 2, and the light strikes the detector orthogonally as seen in Fig. 1).
As for claim 11, the combination of Yoshikawa and Gaucel discloses the claimed invention as set forth above regarding claim 8.  Additionally, Yoshikawa discloses that the reference light reaching the beam splitter from the reference light source has at the beam splitter a minimum spread (see paragraph 0001 of the translation – “Reference numeral 52 denotes a concave lens or a convex lens that widens the spread angle of the laser beam from the laser 50”).  However, Yoshikawa fails to disclose that the MSP is ≥ 2 mrad.
	While no specific MSP is disclosed, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233.  As a result, to achieve the desired minimum spread at the beam splitter, one having ordinary skill need only select the appropriate lens 52 to expand the light exiting from laser 50.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate lens in the combined device for the concave or convex lens that widens the spread angle of the laser beam from the reference laser so the reference light has a MSP ≥ 2 mrad as claimed, the motivation being that Yoshikawa teaches, from the translation, “In FIG. 1, since the lens 52 for expanding the spread angle of the incident light beam from the laser 50 is provided, an apparent change in the laser oscillation wavelength caused by the expansion of the spread angle of the incident light beam is corrected. Accordingly, the return light from the interferometer to the laser resonator can be removed, and there is an advantage that the influence of harmonics is reduced and the positional accuracy of the movable mirror 6 is improved”; a larger spread angle will improve the already disclosed advantages of using the expanding spread angle of the reference light.
	As for claim 12, in a continuation of the teachings of claim 11, Yoshikawa discloses that the interferometer arrangement further discloses a diverging element 52 that expands the reference light from the reference light source, this element being a diverging lens that is located between the reference light source and the beam splitter.  The examiner notes that the minimum spread would already be inherently set by the minimum divergence of the reference light source.
As for claim 13, the combination of Yoshikawa and Gaucel discloses the claimed invention as set forth above regarding claim 8, but fails to disclose that the degrees of freedom comprise tiltings of the beam splitter with respect to two linearly independent axes (as noted above with regard to claim 8, the control voltages for the actuators are horizontal and vertical).  
In re Japikse, 86 USPQ 70.  In this light, to meet the limitation of the claim, one of ordinary skill only need to move the actuators from the retroreflector in the combined device to the beam splitter of the combined device so that the beam splitter is adjustable rather than the retroreflector.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the actuators in the combined device from the retroreflectors to the beam splitter, the motivation being that tilting the beam splitter rather than the retroreflectors will provide the desired lateral shear alteration, and would have the added benefit of simplifying operation of the device by adjusting only one optical element (the beam splitter) rather than multiple optical elements (such as the mirrors that make up the retroreflector as seen in Gaucel).
	As for claim 14, the combination of Yoshikawa and Gaucel discloses that the degrees of freedom comprise displacements of one of the retroreflectors with respect to two linearly independent directions (as discussed above regarding claim 8, this is the horizontal and vertical shift voltages that are applied to the actuators associated with the stationary retroreflector). 
	As for claim 17, Yoshikawa further discloses recording a useful light interferogram at measurement detector 38, wherein useful light from a useful light source 22 though an input for the useful light at the beam splitter 2 (light from the source 22 reflects off mirrors 24, 28 before reaching beam splitter 2) is split between the pair of interferometer arms off the first and second retroreflectors (these retroreflectors as taught by Gaucel and discussed above regarding claim 8); the useful light from is then superimposed at the beam splitter and after passing through half mirror 58 is reflected off of mirrors 30, 32, and 36 and detected at useful light detector 38, where 
	As for claim 18, Yoshikawa further disclose that a plurality of useful light interferograms are recorded in succession for an overall measurement, and wherein the respective individual useful light amplitude measurements of the same optical path difference of the useful light interferograms of the overall measurement are summed (as found in section B of Yoshikawa, “The addition of the data is for improving the S / N ratio. The presence of the up / down counter 82 makes it possible to accurately add the data at the same position of the movable mirror 6 to the data. Addition of data at the same position of the movable mirror 6 is called coherent addition, which is an essential condition for Fourier transform infrared spectroscopy”).
	As for claim 19, the combination of Yoshikawa and Gaucel discloses the claimed invention as set forth above regarding claim 18, but fail to disclose that determining the first and second phase differences and a corresponding readjustment of the at least two actuators are effected at least for every hundredth one of the useful light interferograms of the overall measurement.
	However, the examiner takes Official notice as to the well known desirability to calibrate or adjust a dynamically adjustable interferometer on a regular basis on the basis of detected reference or calibration signals.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the actuators based on measured phase differences in the combined method at least every hundredth capture of .
Allowable Subject Matter
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 15, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 8, wherein said determining of a respective one of the phase differences comprises measuring temporal separation of zero crossings of two electrical detector signals which were determined respectively with respect to the reference light components, relative to their period length, in combination with the rest of the limitations of the above claim.
As to claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 8, wherein said determining of the phase differences comprises always using only a mutually identical partial region of the movement cycle, and wherein the partial region contains an optical path difference between the interferometer arms of zero, in combination with the rest of the limitations of the above claim.
As to claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 17, further comprising, after exchange or reinstallation of a component of the interferometer arrangement, determining firstly an .	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0222790 to Hirao discloses an FTIR interferometer with a measurement 11 and reference 21 light source along with measurement 18 and reference 25 detectors, while US 2019/0204065 to Akagawa et al. discloses an FTIR interferometer with retroreflectors 42, 43 and 52, 53 at the end of each interferometer arm, with retroreflectors 42, 43 on a movable stage 45 and with actuators 152, 153 adjusting the retroreflectors 52, 53 in accordance with information from information processing device 83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 9, 2021